1/17/2020                                                             Claim 3


  Claim 3       BSI FINANCIAL SERVICES

                 00000
                (000) 000-0000                              PAYMENT HISTORY FOR CLAIM 3 - BSI
                                                           FINANCIAL SERVICES
   CLAIM DETAIL                                                                                                 Prev.
  Case Number               1409998                          (Latest Payments First)        Insurance-
                                                                                                                Cred-
  Creditor                  BSI FINANCIAL SERVICES                                         Payee
  Trustee's Claim Number    3                               Disb Date Check Number                       Type     Amount
                                                                                           Name
  Court's Claim Number      14                                                           BSI       AMOUNTS
  Claim Type                E - HOME MTG ARRS (S)           6/30/2019      3883377       FINANCIAL DISBURSED       $195.42
  Claim Filed Date          Tuesday, June 9, 2015                                        SERVICES TO CREDITOR
  Mortgage Due Date                                                                      BSI       AMOUNTS
                                                            5/31/2019      3876552       FINANCIAL DISBURSED       $821.62
   CLAIM AMOUNTS                                                                         SERVICES TO CREDITOR
  Claimed Amount                          $12,485.06                                     BSI       AMOUNTS
  Scheduled Amount                        $11,200.00        4/30/2019      3869589       FINANCIAL DISBURSED       $834.57
  Amount Paid Outside                          $0.00                                     SERVICES TO CREDITOR
  Monthly Payment                              $0.00                                     BSI       AMOUNTS
  Principal Owed                               $0.00        3/31/2019      3862637       FINANCIAL DISBURSED       $834.58
  Principal Paid                          $12,485.06                                     SERVICES TO CREDITOR
  Principal Due                                $0.00                                     BSI       AMOUNTS
  Interest Rate                                 0.00        2/28/2019      3855978       FINANCIAL DISBURSED       $834.58
  Interest Paid                                $0.00                                     SERVICES TO CREDITOR
  Interest Due                                 $0.00                                     BSI       AMOUNTS
  Collateral Value                             $0.00        1/31/2019      3849572       FINANCIAL DISBURSED       $835.20
  Collateral Description                                                                 SERVICES TO CREDITOR
  Limit                                        $0.00                                     BSI       AMOUNTS
  Plan Code                                    $0.00        12/31/2018     3841618       FINANCIAL DISBURSED $1,573.01
  Percent Allowed                             100.00                                     SERVICES TO CREDITOR
  Months to Calculate                           0.00                                     BSI       AMOUNTS
                                                            11/30/2018     3834593       FINANCIAL DISBURSED       $853.07
   CLAIM FLAGS                                                                           SERVICES TO CREDITOR
  Payee Level                32                                                          BSI       AMOUNTS
                             1ST MTG ARRS 610               5/31/2018      3792063       FINANCIAL DISBURSED       $519.86
                            WEATHERBEATEN PL-FILE                                        SERVICES TO CREDITOR
  Comment
                            A/FNMA SETERUS FAY                                           BSI       AMOUNTS
                            SERVICING                       4/30/2018      3784782       FINANCIAL DISBURSED       $533.07
  Account Number             3045                                                        SERVICES TO CREDITOR
  No Cost                                                                                BSI       AMOUNTS
  No Check                                                  3/31/2018      3777496       FINANCIAL DISBURSED       $537.75
  Delete                                                                                 SERVICES TO CREDITOR
  Reserve                                                                                BSI       AMOUNTS
  Stop Disbursement                                         2/28/2018      3770404       FINANCIAL DISBURSED       $274.19
  Continuing                                                                             SERVICES TO CREDITOR
  Special                                                                                FAY       AMOUNTS
                                                            4/30/2017      3696516       SERVICING DISBURSED       $472.10
   CREDITOR INFORMATION                                                                  LLC       TO CREDITOR
  Creditor Name            BSI FINANCIAL SERVICES                                        FAY       AMOUNTS
  Address 1                                                 3/31/2017      3688774       SERVICING DISBURSED       $220.16
  Address 2                                                                              LLC       TO CREDITOR
  Address 3                                                                                        AMOUNTS
  Zip Code                 00000-0000                                                    SETERUS
                                                            5/31/2016      3609937                 DISBURSED $2,875.20
                                                                                         INC
  Contact Name                                                                                     TO CREDITOR
  Phone Number             (000) 000-0000                                                          AMOUNTS
  Creditor Number ShortCut                                                               SETERUS
                                                            4/30/2016      3601512                 DISBURSED       $270.68
                                                                                         INC
                                                                                                   TO CREDITOR
                                          Date of
    Additional Names and Addresses         Last
                                          Change
                                                                                No Due Date Step Payments
              FEDERAL NATL MTG ASSN
       Payee: SETERUS INC ● ● ● ●   12/29/2014
              00000-0000
                SETERUS INC ● ● ● ●
                                          6/10/2015
                00000-0000
                FEDERAL NATL MORT         11/7/2016
                ASSOC ● ● ● ● 00000-
             Case 3:20-ap-90051          Doc 1-3       Filed 04/29/20 Entered 04/29/20 17:56:29                 Desc
https://www.13network.com/inqPayeeDetail.aspx?progskip=~&payeeid=2592301
                                                          Exhibit Page
                                                                     1 of 3                                                  1/3
1/17/2020                                                              Claim 3
              0000
              FAY SERVICING LLC ● ● ●
                                      11/10/2016
              ● 00000-0000
              FAY SERVICING LLC ● ● ●
                                            5/16/2017
              ● 00000-0000
              FAY SERVICING LLC ● ● ●
                                            8/29/2017
              ● 00000-0000
              BSI FINANCIAL SERVICES
                                              1/9/2018
              ● ● ● ● 00000-0000
             FEDERAL NATL MTG ASSN
  Scheduled: SETERUS INC ● ● ● ●   12/29/2014
             00000-0000
               FEDERAL NATL MTG ASSN
       Notice: SETERUS INC ● ● ● ●   12/29/2014
               00000-0000
              SETERUS INC ● ● ● ●
                                            6/10/2015
              00000-0000
              FAY SERVICING LLC ● ● ●
                                      11/10/2016
              ● 00000-0000
              FAY SERVICING LLC ● ● ●
                                            5/16/2017
              ● 00000-0000
              FAY SERVICING LLC ● ● ●
                                            8/29/2017
              ● 00000-0000
              BSI FINANCIAL SERVICES
                                              1/9/2018
              ● ● ● ● 00000-0000
      Attorney FEDERAL NATL MTG ASSN
            for SETERUS INC ● ● ● ●  12/29/2014
     Creditor: 00000-0000
              SHAPIRO AND INGLE LLP
                                            6/15/2016
              ● ● ● ● 00000-0000

   PAYEE NOTES
  SC

   PAYEE FIELDS DESCRIPTIONS

  No Cost       A "Y" in this field indicates the system
                will not calculate trustee fees on
                disbursements to this claim.

  No Check      Code which indicates the claim should
                not be paid or will limit the amount
                the claim is paid. The valid options
                are as follows:

                        O      Indicates claim is to be
                        paid outside the plan.
                        R     Indicates claim is to be
                        paid at Real Estate Closing.
                        S       Indicates collateral will
                        be surrendered.
                        X       Indicates claim has not
                        been filed.
                        Y       General no check
                        1-9     Limits the
                        disbursement to this number
                        times the regular monthly
                        payment


  Delete        A "Y" in this field indicates the claim
                has been deleted from the plan
                without actually removing the record.
                L in this field indicates the claim is to
                be paid per capita rather than pro
                rata. This field is normally used for
                adequate protection claims by
                indicating an "A" in this field. An "E"

             Case 3:20-ap-90051             Doc 1-3         Filed 04/29/20 Entered 04/29/20 17:56:29   Desc
https://www.13network.com/inqPayeeDetail.aspx?progskip=~&payeeid=2592301
                                                          Exhibit Page    2 of 3                              2/3
1/17/2020                                                             Claim 3
                is used to flag this claim for "Hard"
                reserve if using this feature.

  Reserve       Code indicating that disbursements
                are to be calculated for this claim but
                reserve the funds rather than paying
                them out. The valid options are:

                        H    Calculated disbursements
                        are reserved until they meet
                        or exceed the regular payment
                        amount for the claim.
                        M Calculated disbursements
                        are reserved for one
                        disbursement.
                        Y     Calculated
                        disbursements are reserved
                        indefinitely.
                        1-9 Calculated
                        disbursements are to be
                        reserved for this number of
                        disbursement cycles. This
                        number will decrease by 1
                        each disbursement cycle.



  Stop         Code which prevents the system from
  Disbursement disbursing. However, the system will
               disburse any arrearage accumulated
               on this claim. Normally a "Y" is used
               for a generic stop disbursement. The
               numbers 1-9 will cause the system to
               not disbursement on this claim for
               this number of disbursement cycles.
               The number will decrease each
               disbursement cycle.

  Continuing    A "Y" in this field indicates this claim
  Flag          is a continuing debt such as an
                ongoing mortgage payment.




            Case 3:20-ap-90051              Doc 1-3        Filed 04/29/20 Entered 04/29/20 17:56:29   Desc
https://www.13network.com/inqPayeeDetail.aspx?progskip=~&payeeid=2592301
                                                          Exhibit Page   3 of 3                              3/3
